Case 3:18-cv-00017-NKM-JCH Document 305 Filed 05/21/21 Page 1 of 2 Pageid#: 4581




                            IN THE UNITED STATES DISTRICT
                           COURT FOR THE WESTERN DISTRICT
                            OF VIRGINIACHARLOTTESVILLE
                                       DIVISION


  BRENNAN M. GILMORE,

         Plaintiff,

  v.                                              No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                 Defendants.



  DEFENDANT JAMES HOFT’S CONSENT MOTION PURSUANT TO RULES 1 AND 6,
       FOR EXTENSION OF TIME TO RESPOND TO MOTIONS TO QUASH
      FILED BY VIRGINIA STATE POLICE AND VIRGINIA FUSION CENTER
        On May 7, 2021, Movants Virginia State Police and Virginia Fusion Center filed a Motion

 to Quash the subpoena served upon them by Defendant Jim Hoft. Dkt. #287. Mr. Hoft sought

 consent from third party movants, in filing for the instant Motion, which seeks an extension to file

 Hoft’s Response, through and including to Monday, May 24, 2021. Third Party Movants Virginia

 State Police and Virginia Fusion Center gave their consent to this Motion.

        Mr. Hoft respectfully moves the Court for leave, pursuant to Fed. R. Civ. P. 1 and 6, for an

 enlargement of time to respond to both Motions, and requests a new deadline, for both Responses,

 on or before May 24, 2021. Mr. Hoft does not make this request for any improper purpose and

 does not believe any party will be prejudiced by granting this extension.

        Dated: May 21, 2021




                                                                                                   1
Case 3:18-cv-00017-NKM-JCH Document 305 Filed 05/21/21 Page 2 of 2 Pageid#: 4582



                                                        Respectfully submitted,


                                                 By:    /s/ John C. Burns
                                                        John C. Burns, admitted pro hac vice
                                                        BURNS LAW FIRM
                                                        P.O. Box 191250
                                                        Saint Louis, MO 63119
                                                        Tel: (314) 329-5040
                                                        Fax: (314) 282-8136
                                                        TBLF@PM.ME

                                                        Timothy B. Hyland
                                                        Virginia Bar No. 31163
                                                        HYLAND LAW PLLC
                                                        1818 Library Street, Ste. 500
                                                        Reston, VA 20190
                                                        (703) 956-3548 (Tel.)
                                                        (703) 935-0349 (Fax)




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of May, 2021, a true and accurate copy of the foregoing

 was served on all parties of record via electronic mail.


                                                              /s/ John C. Burns




                                                                                                    2
